DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/358,061 filed on June 25th, 2021. Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 1 (line 3), please change the recitation of “a differential gearset received in the case” to - - a differential gearset received in the differential case - - as this feature is previously referred to in claim 1 (line 2).

	Regarding Claim 7, please change the recitation of “wherein portion of the central body” to - - wherein a portion of the central body - - to establish antecedent basis.

	Regarding Claim 15, please change the recitation of “wherein the preload springs” to - - wherein the first and second preload springs - - as these features are previously referred to in claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Isken, II et al. (US 7,695,392), hereinafter Isken, in view of Lindenfeld et al. (US 3,741,343), hereinafter Lindenfeld, and in view of Altmann (US 3,457,807).
Regarding Claim 1, Isken teaches a differential assembly (Fig. 3, “differential assembly” 62) comprising: 
a differential case (“differential case portions” 64, 66) that is rotatable about a differential axis (“axis” 15); 
a differential gearset (see Fig. 2) received in the case (64, 66), 
the differential gearset having a plurality of differential pinions (Fig. 9, “pinions” 22-25), first and second side gears (“side gears” 48, 38), and one or more differential pinion shaft members (“pins” 28, 30, 32), 
each (Fig. 2, 48, 38) of the first (48) and second (38) side gears being rotatable about the differential axis (15) relative to the differential case (64, 66) and being meshingly engaged with the differential pinions (22-25), 
the one or more differential pinion shaft members (28, 30, 32) coupling the differential pinions (22-25) to the differential case (64, 66) for common rotation about the differential axis (15), 

The embodiment seen in Fig. 3 of Isken does not teach “a first clutch pack received in the differential case, the first clutch pack having a plurality of first clutch plates, which are axially slidably but non-rotatably coupled to the differential case, and a plurality of second clutch plates that are interleaved with the first clutch plates and axially slidably but non-rotatably coupled to the first side gear; and a first preload spring abutting the one or more differential pinion shaft members and the first side gear, the first preload spring biasing the first side gear away from the one or more differential pinion shaft members to preload the first clutch pack”.
Lindenfeld teaches a first clutch pack (“clutch pack” 44L) received in a differential case (“carrier” 28), 
the first clutch pack (44L) having a plurality of first clutch plates (“discs” 46), which are axially slidably but non-rotatably coupled to the differential case (28), and 
a plurality of second clutch plates (“discs” 48) that are interleaved with the first clutch plates (46) and axially slidably but non-rotatably coupled to a first side gear (“side gear” 42L).
Lindenfeld also teaches “Differential 10 may also include means for resisting the free differential action of the mechanism to a limited extent so that some torque may be exerted by one drive axle even if the other axle is permitted to turn free” (col. 2, line 50).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the open differential taught by Isken with the locking differential clutches taught by Lindenfeld, such that “a first clutch pack received in the differential case, the first clutch pack having a plurality of first clutch plates, which are axially slidably but non-rotatably coupled to the differential case, and a plurality of second clutch plates that are interleaved with the first clutch plates and axially slidably but non-rotatably coupled to the first side gear;”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the open differential taught by Isken with locking differential clutches capable of increasing traction torque.
Isken or Lindenfeld do not teach “a first preload spring abutting the one or more differential pinion shaft members and the first side gear, the first preload spring biasing the first side gear away from the one or more differential pinion shaft members to preload the first clutch pack”.
Altmann teaches a first preload spring (Fig. 3, “springs” 28 and the functionally integral “roller bearings” 29) abutting one or more differential pinion shaft members (“spider” 13) and a first side gear (“side gear” 15), 
the first preload spring (28, 29) biasing the first side gear (15) away from the one or more differential pinion shaft members (13) to preload a first clutch pack (“clutches” 22; col. 5, line 7 - “Springs 28 are now arranged between the output bevel gears 15 and 16 and the spider 13 of the differential gear. These springs 28 are supported at the spider 13 by way of roller bearings 29. The springs 28 press the output bevel gears 15 and 16 constantly in the direction toward the flange-like parts 17 and 18”).
Altmann also teaches “In other words, the inventive concept of the present invention resides in coordinating to each side of the differential gear a clutch operative and effective by itself which is kept engaged by a spring force and opens or disengages only during the transmission of torque. A transmission of the force interplay from the one to the other side is thereby excluded. This has a consequence that starting on ice is also possible without any difficulties with the differential gear according to the present invention because the locking clutches are kept closed or engaged by the spring force” (col. 2, line 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Isken “a first preload spring abutting the one or more differential pinion shaft members and the first side gear, the first preload spring biasing the first side gear away from the one or more differential pinion shaft members to preload the first clutch pack”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preloading the locking differential clutches taught by Isken and Lindenfeld.

Regarding Claim 2, Isken, Lindenfeld and Altmann teach the differential assembly of claim 1, 
Altmann teaches wherein a counterbore (see Fig. 3) is formed in the first side gear (taught by Isken) and wherein the first preload spring (28, 29) is received into the counterbore (see Fig. 3 of Altmann).

Regarding Claim 3, Isken, Lindenfeld and Altmann teach the differential assembly of claim 2, 
Altmann teaches wherein the first preload spring (Fig. 3, 28, 29) comprises a Belleville spring washer (28).

Regarding Claim 4, Isken, Lindenfeld and Altmann teach the differential assembly of claim 1, 
Isken teaches wherein the one or more differential pinion shaft members (Fig. 9, 28, 30, 32) comprises a plurality of pins (28, 30, 32) that extend from a central body (see Fig. 9), and 
Altmann teaches wherein the first preload spring (Fig. 3, 28, 29) abuts the central body (col. 5, line 7 - “Springs 28 are now arranged between the output bevel gears 15 and 16 and the spider 13 of the differential gear. These springs 28 are supported at the spider 13 by way of roller bearings 29. The springs 28 press the output bevel gears 15 and 16 constantly in the direction toward the flange-like parts 17 and 18”).

Regarding Claim 5, Isken, Lindenfeld and Altmann teach the differential assembly of claim 4, 
Isken teaches wherein the plurality of pins (Fig. 9, 28, 30, 32) and the central body are unitarily and integrally formed with one another (see Fig. 9).

Regarding Claim 6, Isken, Lindenfeld and Altmann teach the differential assembly of claim 4, 
Isken teaches wherein the one or more differential pinion shaft members (Fig. 9, 28, 30, 32) comprises four pins (see Fig. 9), 
each of the pins (28, 30, 32) being disposed ninety degrees apart from each of an adjacent pair of the four pins (see Fig. 9).

Regarding Claim 7, Isken, Lindenfeld and Altmann teach the differential assembly of claim 4, 
Isken teaches wherein portion of the central body (Fig. 9, 28, 30, 32) that contacts the first preload spring (taught by Altmann) is flat (see Fig. 9).

Regarding Claim 8, Isken, Lindenfeld and Altmann teach the differential assembly of claim 1, 
Isken teaches wherein the differential case (Fig. 3, 64, 66) comprises first (64) and second (66) case members that are assembled together (see Fig. 4).

Regarding Claim 9, Isken, Lindenfeld and Altmann teach the differential assembly of claim 8, 
“recesses” 84) a respective portion of the one or more differential pinion shaft members (Fig. 2, 28, 30, 32) that extends radially outwardly from the differential pinions (22-25).

Regarding Claim 11, Isken, Lindenfeld and Altmann teach the differential assembly of claim 8, 
Lindenfeld teaches wherein a plurality of tab bores (internal splines seen in Fig. 1) are formed axially through the first case member (taught by Isken) and spaced circumferentially about the differential axis (col. 2, line 57 - “each clutch pack including a plurality of annular friction discs 46 splined to carrier 28 for rotation therewith that are interleaved with a plurality of annular friction discs 48 splined for rotation with their respective side gear 42”), 
each of the tab bores (internal splines seen in Fig. 1) being disposed along a bore axis that is parallel to but radially offset from the differential axis (see Fig. 1), 
wherein each of the first clutch plates (46) has an annular body and a plurality of tabs (see Fig. 1 and col. 2, line 57), 
each of the tabs being received into a corresponding one of the tab bores (see Fig. 1 and col. 2, line 57). Currently, there is no patentable difference between the tabs recited by Applicant and the splines taught by Lindenfeld.

Regarding Claim 12, Isken, Lindenfeld and Altmann teach the differential assembly of claim 1, 
Lindenfeld teaches a second clutch pack (Fig. 1, “clutch pack” 44R) and a second preload spring (taught by Altmann), 
the second clutch pack (44R) having a plurality of third clutch plates (outer plates), which are axially slidably but non-rotatably coupled to the differential case 
Altmann teaches the second preload spring (Fig. 3, 28, 29) being disposed between the one or more differential pinion shaft members (taught by Isken) and the second side gear (taught by Isken), 
the second preload spring (28, 29) biasing the second side gear (taught by Isken) away from the one or more differential pinion shaft members (taught by Isken) to preload the second clutch pack (see col. 5, line 7 of Altmann).

Regarding Claim 13, Isken teaches a differential assembly (see Fig. 3) comprising: 
a differential case (62) that is rotatable about a differential axis (15), 
the differential case (62) having first (64) and second (66) case members that each define a flange (“flanges” 70, 74) and an interior shoulder (see Fig. 3), 
each of the flanges (70, 74) defining a plurality of pin recesses (84, 86), 
wherein the first (64) and second (66) case members are assembled to one another such that the flanges (70, 74) abut one another and the pin recesses (84, 86) form respective pin bores (84, 86); 
a plurality of pins (Fig. 9, 28, 30, 34) received in the pin bores (84, 86); 
a plurality of differential pinions (22-25) rotatably mounted on the plurality of pins (28, 30, 32); 
a pair of side gears (Fig. 2, 40, 38), each of the side gears being meshingly engaged to the differential pinions (22-25) and being rotatable about the differential axis (15).
The embodiment seen in Fig. 3 of Isken does not teach “a pair of clutch packs, each of the clutch packs being disposed between an associated one of the shoulders and an associated one of the side gears and having a set of first clutch plates, which are axially slidably but non-rotatably coupled to the differential case, and a set of second clutch plates that are interleaved with the first clutch plates and which are axially slidably but non-rotatably coupled to the associated one of the side gears; and a pair of preload springs, each of the preload springs being mounted on a corresponding one of the side gears and comprising a Belleville spring washer that is disposed axially between the plurality of pins and the corresponding one of the side gears”.
Lindenfeld teaches a pair of clutch packs (Fig. 1, 44L, 44R), 
each (44L, 44R) of the clutch packs being disposed between an associated shoulder (opposite ends of the differential case) and an associated side gear (42L, 42R) 
and having a set of first clutch plates (46), which are axially slidably but non-rotatably coupled to a differential case (28), and 
a set of second clutch plates (48) that are interleaved with the first clutch plates (46) and which are axially slidably but non-rotatably coupled to the associated one of the side gears (42L, 42R).
Lindenfeld also teaches “Differential 10 may also include means for resisting the free differential action of the mechanism to a limited extent so that some torque may be exerted by one drive axle even if the other axle is permitted to turn free” (col. 2, line 50).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the open differential taught by Isken with the locking differential clutches taught by Lindenfeld, such that “a pair of clutch packs, each of the clutch packs being disposed between an associated one of the shoulders and an associated one of the side gears and having a set of first clutch plates, which are axially slidably but non-rotatably coupled to the differential case, and a set of second clutch plates that are interleaved with the first clutch plates and which are axially slidably but non-rotatably coupled to the associated one of the side gears”, as one of ordinary skill in the art would have recognized that the result of the combination 
Isken or Lindenfeld do not teach “a pair of preload springs, each of the preload springs being mounted on a corresponding one of the side gears and comprising a Belleville spring washer that is disposed axially between the plurality of pins and the corresponding one of the side gears”.
Altmann teaches a pair of preload springs (Fig. 3, 28, 29), each of the preload springs (28, 29) being mounted on corresponding side gears (15, 16) and comprising a Belleville spring washer (28) that is disposed axially between a plurality of pins (13) and the corresponding one of the side gears (15, 16).
Altmann also teaches “In other words, the inventive concept of the present invention resides in coordinating to each side of the differential gear a clutch operative and effective by itself which is kept engaged by a spring force and opens or disengages only during the transmission of torque. A transmission of the force interplay from the one to the other side is thereby excluded. This has a consequence that starting on ice is also possible without any difficulties with the differential gear according to the present invention because the locking clutches are kept closed or engaged by the spring force” (col. 2, line 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the locking differential taught by Isken and Lindenfeld with the Belleville spring arrangement taught by Altmann, such that “a pair of preload springs, each of the preload springs being mounted on a corresponding one of the side gears and comprising a Belleville spring washer that is disposed axially between the plurality of pins and the corresponding one of the side gears”, as one of ordinary skill in the art would have recognized that the result of the combination would 

Regarding Claim 14, Isken, Lindenfeld and Altmann teach the differential assembly of claim 13, 
Altmann teaches wherein a counterbore (see Fig. 3) is formed in each of the side gears (taught by Isken) and wherein each of the preload springs (28, 29) is received into the counterbore (see Fig. 3) in the corresponding one of the side gears (taught by Isken).

Regarding Claim 15, Isken, Lindenfeld and Altmann teach the differential assembly of claim 12, 
Altmann teaches wherein the preload springs (Fig. 3, 28, 29) comprise one or more Belleville spring washers (28).

Regarding Claim 16, Isken, Lindenfeld and Altmann teach the differential assembly of claim 13, 
Isken teaches wherein the plurality of pins (Fig. 9, 28, 30, 32) are attached to a central body (see Fig. 9), and 
Altmann teaches wherein the preload springs (Fig. 3, 28, 29) abut the central body (taught by Isken).

Regarding Claim 17, Isken, Lindenfeld and Altmann teach the differential assembly of claim 16, 
Isken teaches wherein the plurality of pins (Fig. 9, 28, 30, 32) and the central body are unitarily and integrally formed with one another (see Fig. 9).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Isken (US 7,695,392), in view of Lindenfeld (US 3,741,343), in view of Altmann (US 3,457,807), and in view of Kramer et al. (US 7,850,567), hereinafter Kramer.

Regarding Claim 10, Isken, Lindenfeld and Altmann teach the differential assembly of claim 8. 
Isken, Lindenfeld or Altmann do not teach “wherein the first case member defines a plurality of lubrication apertures that are spaced circumferentially about the differential axis, each of the lubrication apertures extending radially through the first case member such that at least a portion of the first and second clutch plates are visible therethrough”.
Kramer teaches wherein a first case member (Fig. 1, “cover part” 14) defines a plurality of lubrication apertures (“apertures” 22) that are spaced circumferentially about a differential axis (see Figs. 1-2), 
each of the lubrication apertures (22) extending radially through the first case member (14) such that at least a portion of a first and second clutch plates (“plate package” 23) are visible therethrough (see Figs. 1-2; col. 2, line 49 - “cover part 14 is provided with apertures 22 through which it can be seen that a plate package 23 is arranged inside the cover 14. Scooping wings or blades 24 are associated with the apertures; when the differential carrier rotates, said blades 24 are used to supply oil on to the outside of the plate package 23”).
Kramer also teaches “improving the cooling of the multi-plate coupling, it is possible to provide the cover with apertures through which any oil contained in the differential housing can constantly flow towards the coupling plates” (col. 2, line 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential case taught by Isken with the lubrication apertures taught by Kramer, such that “wherein the first case member defines a plurality of lubrication apertures that are spaced circumferentially about the differential axis, each of the lubrication apertures extending radially through the first case member such that at least a portion of the first and second clutch plates are visible therethrough”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of cooling the locking differential clutches taught by Lindenfeld.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Sherlock (US 5,045,038), Rengasamy (US 11,156,283) and Engle (US 3,495,298) listed in the attached "Notice of References Cited" disclose similar differentials comprising differential locking clutches and/or differential casing details related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659